UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-4713


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LORETTA MEREDITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:13-cr-00017-IMK-JSK-2)


Submitted:   February 9, 2015              Decided:   February 12, 2015


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles T. Berry, Fairmont, West Virginia, for Appellant. Shawn
Angus Morgan, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Loretta Meredith appeals the district court’s criminal

judgment sentencing her to one year and one day of imprisonment

for conspiring to knowingly and corruptly attempt to obstruct,

influence, and impede an official proceeding, in violation of 18

U.S.C.   §    1512(c)(2)      and     (k)       (2012).      In     accordance       with

Anders v. California, 386 U.S. 738 (1967), counsel for Meredith

filed a brief certifying that there are no meritorious grounds

for   appeal       but    questioning           whether     the     district        court

(1) wrongly       increased     the   base      offense     level    for   Meredith’s

Guidelines        range   for     substantially           interfering        with     the

administration of justice, (2) clearly erred in increasing the

base offense level for Meredith’s Guidelines range because the

offense was extensive in scope, planning, or preparation, or

(3) imposed an unreasonable sentence.                     Although advised of her

right to do so, Meredith did not file a pro se supplemental

brief.   We affirm.

             In    determining      whether      the   district      court    properly

applied a sentencing enhancement, this court “review[s] factual

findings for clear error and legal conclusions de novo.”                         United

States v. Adepoju, 756 F.3d 250, 256 (4th Cir. 2014).

             Meredith     first   questions        whether    the    district       court

improperly enhanced her sentence because “the offense resulted

in substantial interference with the administration of justice.”

                                            2
U.S.     Sentencing           Guidelines       Manual     (USSG)       §      2J1.2(b)(2).

“‘Substantial interference with the administration of justice’

includes       .   .    .     the    unnecessary       expenditure      of     substantial

governmental or court resources.”                  USSG § 2J1.2 cmt. n.1.

               Our review of the record reflects that the district

court        properly         increased        Meredith’s       offense        level      for

substantial        interference         with    the    administration         of    justice.

Because       significant           government     resources      were        invested    to

resolve Meredith’s attempts at obstruction, the district court

did not clearly err in this conclusion.                         Nor did the district

court    erroneously          “double-count”       by    applying      the     enhancement

even though she was convicted of obstruction of justice.                                 See

United    States       v.     Dudley,    941 F.2d 260,    264    (4th    Cir.    1991)

(defendant may properly receive “substantial interference with

the     administration          of     justice”       enhancement       for     underlying

perjury offense).

               Meredith       next     questions      whether    the    district       court

clearly      erred     in     enhancing    her     sentence     because       her    offense

“(A) involved the destruction, alteration, or fabrication of a

substantial number of records, documents, or tangible objects;

. . . or (C) was otherwise extensive in scope, planning, or

preparation.”          USSG § 2J1.2(b)(3).             After reviewing the record,

we    hold    that      the    district    court       appropriately         applied     this

enhancement.           Meredith’s attempts at obstruction were extensive

                                               3
in scope, planning, and preparation.                     Accordingly, given the

statute’s    disjunctive        construction,      whether       she    fabricated       a

“substantial number” of documents is immaterial.

             Finally,      we        review       Meredith’s           sentence        for

reasonableness using an abuse-of-discretion standard.                           Gall v.

United States, 552 U.S. 38, 51 (2007).                  We must first review for

“significant        procedural         error,”          including            “improperly

calculating[] the Guidelines range, . . . failing to consider

the [18 U.S.C.] § 3553(a) [(2012)] factors, selecting a sentence

based   on   clearly      erroneous      facts,    or    failing       to     adequately

explain the chosen sentence.”            Gall, 552 U.S. at 51.

             If   we    find    no    procedural        error,    we        examine    the

substantive reasonableness of the sentence under “the totality

of the circumstances.”            Gall, 552 U.S. at 51.                  The sentence

imposed must be “sufficient, but not greater than necessary[,]”

to satisfy the goals of sentencing.                See § 3553(a).            We presume

on appeal that a sentence below or within a properly calculated

Guidelines range is reasonable.               United States v. Montes-Pineda,

445 F.3d 375,   379    (4th   Cir.    2006)    (internal       quotation          marks

omitted).         The   defendant      bears      the    burden        to    rebut     the

presumption by showing “that the sentence is unreasonable when

measured against the § 3553(a) factors.”                 Id.

             Meredith      received        an      adequate,           individualized

explanation of her below-Guidelines sentence.                    Our review of the

                                          4
record    leads       us    to    conclude   that    her    sentence   was    neither

procedurally nor substantively unreasonable.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                         This court

requires that counsel inform Meredith, in writing, of her right

to petition the Supreme Court of the United States for further

review.    If she requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in        this    court     for    leave      to    withdraw    from

representation.            Counsel’s motion must state that a copy thereof

was served on the appellant.

               We dispense with oral argument because the facts and

legal    contentions         are    adequately     presented    in   the    materials

before    this    court      and    argument     would   not   aid   the   decisional

process.

                                                                             AFFIRMED




                                             5